                           Case 1:21-mj-00092-ZMF Document 5-4 Filed 01/27/21 Page 1 of 4
                                                                         - 1 of 4 -                                                                  O FFICIAL R ECORD
                                                                                                                                                     Documentparti
                                                                                                                                                                 ci
                                                                                                                                                                  pantshavedi
                                                                                                                                                                            gital
                                                                                                                                                                                lysi
                                                                                                                                                                                   gned.
FD-302 (Rev. 5-8-10)                                                                                                                                 Allsignat
                                                                                                                                                             ures have been ver i
                                                                                                                                                                                fi
                                                                                                                                                                                 ed by a
                                                                                                                                                     cer
                                                                                                                                                       ti
                                                                                                                                                        fi
                                                                                                                                                         ed FBI infor
                                                                                                                                                                    mation syst
                                                                                                                                                                              em.

                                                  FEDERAL BUREAU OF INVESTIGATION




                                                                                                                          Date of entry       01/18/2021


           On January 17, 2021, Couy Dale GRIFFIN (GRIFFIN) was arrested pursuant to
        a US District Court Arrest warrant issued by US Magistrate Judge Zia M.
        Faruqui for 18 USC 1752(a)(1) Knowingly Entering or remaining in any
        Restricted Building or Grounds without Lawful Authority in connection with
        the US Capitol Building riots that occurred on 01/06/2021. GRIFFIN was
        arrested by United States Capitol Police (USCP) and transported to the FBI
        Washington Field Office (WFO) by SA David E. Johnson and SA Roland R.
        Draughn III.

         On January 17, 2021 at approximately 03:57 pm, Couy Dale GRIFFIN (GRIFFIN),
        white male, date of birth 10/06/1973, SSN XXX-XX-XXXX, Home address 52 Dusty
        Lane, Tularosa, NM, was interviewed at FBI WFO, 601 4th St NW, Washington,
        DC, by SA’s David E. Johnson and Roland R. Draughn III. Accompanied in the
        interview was Secret Service Special Agent Chris Acker and USCP Officer Ryan
        McCamley. After being advised of the nature of the interview and the
        identity of the interviewing agents, GRIFFIN provided the following
        information:

         The below is an interview summary. It is not intended to be a verbatim
        account and does not memorialize all statements made during the interview.
        Communications by the parties in the interview room were electronically
        recorded. The recording captures the actual words spoken.

           GRIFFIN drove to Washington D.C from New Mexico by way of Texas. GRIFFIN
        was traveling as a speaker with the Women for America First events tour,
        which started on December 28th and continued to various cities in route to
        Washington DC. The tour served as press conferences events leading up to the
        rally at the Mall on January 6, 2021. GRIFFIN was traveling with friend
        Matt Struck, media adviser for the website GRIFFIN founded called “Cowboys
        for Trump.” GRIFFIN has met with President Trump several times. After
        attending the rally held by President Trump, the crowd was directed towards
        the Capitol Building. There were other individuals in the crowd on




   Investigation on    01/17/2021           at   Washington, District Of Columbia, United States (In Person)

   File #   176-WF-3366759-GRIFFIN                                                                                           Date drafted    01/17/2021

   by   David E. Johnson
  This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
  to be distributed outside your agency.
FD-302a (Rev. 5-8-10)       Case 1:21-mj-00092-ZMF Document 5-4 Filed 01/27/21 Page 2 of 4

          176-WF-3366759-GRIFFIN
                            (U) Arrest and Interview of Couy Dale
Continuation of FD-302 of   GRIFFIN                                   , On   01/17/2021   , Page   2 of 4



          megaphones saying “Keep moving forward.” GRIFFIN decided to drift on with
          the crowd to the Capitol Building and onto the grounds. He never felt like
          he was breaking the law as everyone was chanting, “This is our house.” Next
          thing he knew was at the side door next to the Capitol, which opened on the
          second level, which was outside the stair case. He wanted to see what was up
          on the top side where the President gets inaugurated. GRIFFIN believed he
          was led by God to lead prayer over crowd as his friend mentioned a vision of
          people on one knee giving their lives to Jesus Christ. He eventually was
          able to get the megaphone from a fellow preacher and and led the crowd of
          people in prayer from 2 Chronicles 7: 14. GRIFFIN says he was never asked to
          leave the Capitol Building grounds; he felt like “we finally had our voice
          heard.” No one cared when small businesses windows were busted out but when
          the Capitol Building glass was busted out that’s when the Government cared.
          The people outside the Capitol Building were everyday Americans tired of
          being treated by the Government." GRIFFIN watched people go into the hole
          that leads into Capitol Building. He had nothing to do with the violence. He
          witnessed others break the glass out the windows and committing violence. He
          later drove back to Virginia to his hotel room. He checked out his hotel
          room and then drove to San Diego with Matt Struck, to pay respect to Air
          Force veteran Ashley who was shot by Capitol Police.



          Question: What brought you back to DC?

          Answer: I was concerned. The country going straight down the tube; the
          election was stolen. I came to pray for the Nation.



          Q: Did you go inside the Capitol Building?

          A: I never went inside the Capitol Building.



          Q: Were you traveling with guns to DC?

          A: It’s my second amendment right. I have death threats. I spoke to the FBI
          office is Las Cruces about it. Before I got to DC, I dropped them off at a
          friend’s house. I felt it was wiser. I have a .357 magnum, single action
FD-302a (Rev. 5-8-10)       Case 1:21-mj-00092-ZMF Document 5-4 Filed 01/27/21 Page 3 of 4

          176-WF-3366759-GRIFFIN
                            (U) Arrest and Interview of Couy Dale
Continuation of FD-302 of   GRIFFIN                                   , On   01/17/2021   , Page   3 of 4



          revolver; and a .357 rifle, lever action. The Government in place, the
          illegal actions, elections fraudulent, and this leaves America in a
          desperate place.



          Q: What is your plan with President elect Joe Biden? Inauguration?

          A: Just go home.



          Q: Intention to do harm?

          A: No



          Q: On medications?

          A: No



          Q: Any affiliations?

          A: No



          Q: History of Military?

          A: No



          Q: Mental Health issues?

          A: No



          Q: Attended any protected sites?

          A: Yes. September 2019 I met the President at the White House. I also met
FD-302a (Rev. 5-8-10)       Case 1:21-mj-00092-ZMF Document 5-4 Filed 01/27/21 Page 4 of 4

          176-WF-3366759-GRIFFIN
                            (U) Arrest and Interview of Couy Dale
Continuation of FD-302 of   GRIFFIN                                   , On   01/17/2021   , Page   4 of 4



          the President in Albuquerque, NM.



          Q: Have you been to the Capitol before?

          A: Yes. I attended the inaugural tree lighting in 2018. New Mexico Senator
          Tom Udall’s office sponsored the event. I step up vocally; I say what people
          thinking and people hate me for it. I have haters in New Mexico; they
          reported me when I posted on Facebook.


          GRIFFIN provided the names of his friends he left the firearms with as
          Clinton and Susie Cessna of Beans Cove, PA; GRIFFIN gave SA Johnson consent
          to access his phone and provided the password as 098765. GRIFFIN’s phone
          was a black I-phone cellular telephone. Listed in the phone under Susie
          Cessna is phone number 814-617-1464.

          GRIFFIN signed the FD-395, advise of rights, at 3:14 p.m.; signed the FD-26,
          consent to search: vehicle Toyota Yaris, New Mexico license plate 968-TBF,
          at 3:16 p.m.; consent to search: Hotel room at the Hampton Inn, 4800
          Leesburg Pike, Alexandria, VA 22302, at 3:17 p.m.; consent to search: I-
          phone cellular phone, at 4:15 p.m. (All times are approximate). The
          interview of GRIFFIN started at 3:57 p.m. and ended at 4:46 p.m. Additional
          details are contained in the video recording.



          (Custodial Interview captured in 1A physical)
